30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Lee GIBBS, Plaintiff Appellant,v.Edward W. MURRAY, Director of Department of Corrections,Commonwealth of Virginia, Defendant Appellee.
No. 93-7220.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 14, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-93-1034-2)
Walter Lee Gibbs, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Gibbs v. Murray No. CA-93-1034-2 (E.D. Va.  Oct. 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Appellant in fact raised a claim of deliberate indifference relative to his stroke in his previous Sec. 1983 complaint